                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

          Dana C. Wattley,            )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )             3:20-cv-00426-MOC-DSC
                                      )
                  vs.                 )
                                      )
           City of Charlotte          )
              FNU Lowe
            FNU Peacock,
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 31, 2021 Order.

                                               March 31, 2021




     Case 3:20-cv-00426-MOC-DSC Document 16 Filed 03/31/21 Page 1 of 1
